DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed September 30, 2021 is received and entered.
2.	Claims 1 – 2, 4, 7, and 10 – 11 are amended.  Claims 3, 5 – 6, and 8 – 9 are cancelled.  Claims 1 – 2, 4, 7, and 10 – 11 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 2, 4, 7, and 10 – 11 are allowed over the prior art.

Response to Arguments / Amendment
5.	The rejections of claims 1 – 8 and 10 – 11 under 35 USC 112(b) are WITHDRAWN in view of the Amendment.

Reasons for Allowance
6.	Claims 1 – 2, 4, 7, and 10 – 11 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Jung et al. (U.S. Pub. 2017/0337897), Cho (U.S. Pub. 2015/0015479), Gatta et al. (U.S. Pub. 2018/0150996), Enriquez et al. (U.S. Pub. 2020/0112711), Fujimaki et al. (U.S. Pub. 2018/0143433), Park et al. (U.S. Pub. 2017/0115728), Hong et al. (U.S. Pub. Kim et al. (U.S. Pub. 2018/0173401), and Fukuda et al. (U.S. Pub. 2019/0056813).
Regarding claim 1, neither Jung nor Cho nor Gatta nor Enriquez nor Fujimaki nor Park nor Hong nor Kim nor Fukuda teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“the control device switches a first user interface and a second user interface, the first user interface in which the display unit displays the first input screen and the touch sensor detects a first input corresponding to the first operation, the second user interface in which the display unit displays the second input screen and the touch sensor detects a second input corresponding to the second operation”,
“when the control device is in the outside image, the head-mounted display notifies that the control device switches from the first user interface to the second user interface, and
when the control device is not in the outside image, the control device notifies that the control device switches from the first user interface to the second user interface.”
Regarding claims 10 and 11, these claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2, 4, and 7, these claims are allowed based on their dependence from claim 1.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626